 Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                         /

        The Amlong Firm’s Request for Hearing on Plaintiff’s Renewed
       Motion Pursuant to Florida Bar Rules of Professional Conduct 4-
     17(a)(2) and 4-1.16(a)(1) and (3) to Permit Discharged Counsel to
     Withdraw From Representing Plaintiff who Wishes to Proceed pro se
        and With Whom Counsel has a Conflict of Interest That Would
                 Prevent Effective, Ethical Representation

             William R. Amlong, Esquire, on behalf of himself; Karen Coolman

     Amlong, Attorney at Law; Jennifer Daley, Esquire; Isha Kochhar, Esquire,1

     and Amlong & Amlong, P.A., d/b/a The Amlong Firm, request that:

             One, they be given a hearing on Plaintiff’s Renewed Motion Pursuant

     to Florida Bar Rules of Professional Conduct 4-17(a)(2) and 4-1.16(a)(1)

     and (3) to Permit Discharged Counsel to Withdraw From Representing



             1
           Ms. Kochhar is a former associate of The Amlong Firm who had no
     independent attorney-client relationship with Lt. Col. Patterson, but is
     currently of counsel to The Amlong Firm.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 2 of 7



  Plaintiff who Wishes to Proceed pro se and With Whom Counsel has a

  Conflict of Interest That Would Prevent Effective, Ethical Representation, DE

  202. The renewed motion was filed June 4, 2019. It previously had been

  sent to plaintiff and all counsel May 30 for conferral purposes; that

  generated no responses other than a voice-mail message from the plaintiff

  that was followed up by attempts to contact him to which plaintiff did not

  respond.

        Two, no response nor opposing memoranda were filed by the

  deadline, which was June 18, and

        Three, Hon. Alicia Otazo-Reyes, U.S.M.J., has set an evidentiary

  hearing for Monday, August 26, which hearing—without the Court’s granting

  of The Amlong Firm’s motion—would be complicated by, e.g.:

        •     The Amlong Firm’s conflict of interest in representing a client,

  some of whose conduct The Amlong Firm (but not the plaintiff) concedes

  was problematic (e.g., not as a betrayal of attorney-client communications,

  but simply in reliance on already produced e-mails from the client, the

  client’s having initially denied in deposition that he had ever seen Edwin

  Bercaw, Ph.D., although eventually admitting during that same deposition

  having done so when presented with documents that had been produced by

  The Amlong Firm);

        •     The client’s insistence on absolutely denying of any wrongdoing

  involving Dr. Bercaw, which is contradicted by The Amlong Firm’s having




                                                                     Page 2 of 7
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 3 of 7



  withdrawn a neurospychological examination by Gary Kay, Ph.D., as an

  exhibit in opposition to summary judgment because Dr. Kay testified at a

  deposition (after The Amlong Firm supplied Dr. Kay with a copy of Dr.

  Bercaw’s report) that Dr. Kay’s initial testing was invalid because of the

  plaintiff’s failure to disclose to Dr. Kay prior to the initial examination that

  he had been given the same test by Dr. Bercaw, and

        •     The undersigned’s:

              "      dearth of recent communication with the plaintiff, arising

  from the undersigned’s consciousness of a conflict of interest between The

  Amlong Firm and the plaintiff, and

              "      unwillingness to sponsor any testimony by the plaintiff

  unless the Court orders him, pursuant to Florida Bar Rule of Professional

  Conduct 4-3.3, to simply elicit a narrative from the plaintiff.

        Four, this court’s self-contradictory actions in:

        •     denying The Amlong Firm’s motion to deny withdraw April 26,

  2019, DE 178, but

        •     permitting plaintiff to file (and to subsequently rule on, rather

  than strike as being unauthorized papers) pro se moving papers that the

  undersigned declined to file on behalf of the plaintiff (or was never asked to

  to file), e.g., Consent by Pro Se Litigant (Non-prisoner) to Receive




                                                                        Page 3 of 7
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 4 of 7



  Notices of Electronic Filing, DE 181; Plaintiff's Motion to Amend Judgment

  under Rule 59(e) and Incorporated Memorandum of Law, DE 182; Notice of

  Appearance, DE 183; Plaintiff's Amended Motion to Amend Judgment

  Under Rule 59(e) and Incorporated Memorandum of Law, DE 185; Motion

  for Exemption from Fees and Court Costs under 38 U.S.C. 14323(h) & 20

  C.F.R 1002.310, DE 187, granted, DE 188; Plaintiff’s Reply re: American

  Airlines. INC.'s (sic) Response in Opposition to Plaintiff’s Motions (sic) to

  Amend Judgment Under Rule 59 (e), DE 190; Plaintiff’s Response to

  Defendant’s Motion for Sanctions and Request for Other Relief, DE 194;

  Notice of Plaintiff's Withdrawal of Consent to Receive Notices of Electronic

  Filing, DE 198; Plaintiff's Motion for Judicial Disqualification And/or Recusal,

  and Motion for Stay (sic) These Proceedings Pending Resolution of

  Disqualification/ Recusal, DE 205 (denied, DE 213, at 6, ¶ 2); Plaintiff's

  Request[s] for Judicial Notice in Support of Its (sic) Motion for Recusal, DEs

  207, 208 and 209 (each granted, DE 213, at 6, ¶ 1); Plaintiff Lt. Col.

  Rodney S. Patterson's Notice of Supplemental Authority Regarding The (sic)

  Uniformed Services Employment Re-Employment Rights Act 38. (sic) U.S.C

  §§ 4301, et Seq (sic), DE 210; Lt. Col. Rodney S. Patterson's Motion for

  Sanctions Against American Airlines and its Attorneys, Stay of the Case

  Pending Resolution of the Motion and Request for Oral Argument/Hearing,

  DE 211; Plaintiff Lt. Col. Rodney S. Patterson’s Reply to American’s

  Response and Motion to Strike, DE 215.




                                                                       Page 4 of 7
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 5 of 7



        Plaintiff and his former counsel have very different views of plaintiff’s

  behavior during the litigation and how plaintiff should present at the

  hearing. While plaintiff’s counsel does not believe that plaintiff’s behavior

  rose to the level of being sanctionable (because plaintiff’s counsel

  counteracted it before it could become so), plaintiff and plaintiff’s counsel

  have such fundamental disagreements about how to present plaintiff’s

  version at trial that unless, pursuant to Florida Bar Rule of Professional

  Responsibility 4-3.3, the Court instructs plaintiff’s counsel to elicit from the

  plaintiff a general narrative, plaintiff’s counsel has no intention of inquiring

  of plaintiff concerning “his side of the story.”

        Plaintiff’s counsel therefore requests that this Court specify:

        First, whether the undersigned, or any attorney from his law firm, is

  going to have any responsibility for representing plaintiff during the August

  26, 2019 hearing, or whether Lt. Col. Patterson is going to be either:

        •     truly pro se during the hearing, or

        •     represented by someone other than the undersigned, e.g., Noel

  Pace, Esquire, and

        Second, if the Court wishes the undersigned to represent the Lt. Col.

  Patterson at the August 26 hearing, would the Court:

        •     permit the undersigned to do so without calling Lt. Col.

  Patterson as a witness on his own behalf, or




                                                                       Page 5 of 7
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 6 of 7



        •     alternatively, order the undersigned (or one of his colleagues

  from The Amlong Firm) to elicit from Lt. Col. Patterson a narrative, pursuant

  to Florida Bar Rule of Professional Conduct 4-3.3.


                                           Respectfully Submitted,

                                           /s/ William R. Amlong
                                           WILLIAM R. AMLONG
                                           Florida Bar No.: 470228
                                           WRAmlong@TheAmlongFirm.com
                                           KAREN COOLMAN AMLONG
                                           Florida Bar No.: 275565
                                           KAmlong@TheAmlongFirm.com
                                           JENNIFER DALEY
                                           Florida Bar No. 856436
                                           JDaley@TheAmlongFirm.com

                                           AMLONG & AMLONG, P.A.
                                           500 Northeast Fourth Street
                                           Second Floor
                                           Fort Lauderdale, Florida 33301
                                           Telephone: (954) 462-1983
                                           Facsimile: (954) 463-5008


                             Certificate of Service

        I HEREBY CERTIFY that this motion has been filed using the ECF

  system of the Southern District of Florida this and thereby served on all

  counsel or parties of record and by electronic mail the same day upon the

  plaintiff, Rodney Scott Patterson, 1092 NW 39th Terrace, Pembroke Pines,

  FL 33028, 702-231-0909, aa737drvr@aol.com and Noel Christian Pace,

  Esquire, 206 NW 91st Street, El Portal, Florida 33150-2259,

  Noel.c.pace.esq@gmail.com.




                                                                     Page 6 of 7
Case 0:17-cv-60533-JEM Document 219 Entered on FLSD Docket 08/13/2019 Page 7 of 7



                                                         /s/  William R. Amlong
                                                         WILLIAM R. AMLONG
  \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2BA




                                                                              Page 7 of 7
